IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-88,670-02


                      EX PARTE JERRY WAYNE WATTS JR., Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 15,400A IN THE 21ST DISTRICT COURT
                             FROM BASTROP COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of assault on a

member of the family or household and sentenced to ten years’ imprisonment.

        After an independent review of the record, we find that Applicant is not entitled to relief.

Therefore, we deny relief. Applicant’s claim for pre-sentence jail time credit is dismissed. Ex parte

Florence, 319 S.W.3d 695 (Tex. Crim. App. 2010); Ex parte Ybarra, 149 S.W.3d 147, 148–49 (Tex.

Crim. App. 2004).

Filed: October 10, 2018
Do not publish